DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10, 11, 14-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Zhu teaches a method for automatically generating labels for sensor data, the method comprising:
identifying, by one or more processors, first sensor data for a vehicle (laser sensor, Col. 14 Line 10), wherein the first sensor data was captured by a first sensor of the vehicle at a first location at a first point in time and the first sensor data is associated with a first label for an object (Col. 15 Lines 4-14);
identifying, by the one or more processors, second sensor data for a vehicle (camera, Col. 17 Lines 46-50), wherein the second sensor data was captured by a second sensor of the vehicle at a second location at a second point in time different from the first point in time (Col. 16 Lines 31-36), and the second location being different from the first location (Col. 16 Lines 25-28);
determining, by the one or more processors, that the object is a static object (Col. 16 Lines 1-20, in the case that speed is 0); and
based on the determination that the object is a static object, using, by the one or more processors, the first label to automatically generate a second label for the second sensor data (all labels are automatically generated, and each label is generated based on cross-validation – Col. 14 Lines 43-58).
The prior art fails to teach identifying, by the one or more processors, second sensor data for a vehicle, wherein the second sensor data was captured by a second sensor of the vehicle at a second location and a second point in time which differs from the first point in time by an amount corresponding to a frequency of the first sensor, and the second location being different from the first location, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876